DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on August 25, 2021.
Claims 1-18 and 24-31 are pending.
Claims 1-18 and 24-31 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant’s arguments, see pg. 7, filed August 25, 2021, with respect to rejection of claim 27 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claim 27 under 35 U.S.C. § 112(b) has been withdrawn. 

Applicant’s arguments, see pg. 7, filed August 25, 2021, with respect to rejection of claims 28-31 under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of claims 28-31 under 35 U.S.C. § 101 has been withdrawn. 

Applicant’s arguments with respect to prior art rejection of claim(s) 1-18 and 24-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Regarding claim 29, the specification does not provide sufficient written description support for the claim limitation “computer readable non-transitory storage medium storing a computer program which, when executed . . . , causes the at least one processor to store the computer program of claim 28” because the specification lacks details of manufacturing process or device for creating a non-transitory storage medium storing the computer program of claim 28. The specification discloses that memory is generally operable to store instructions, such as a computer program, software, an application, etc. (14:30-15:3). However, the specification does not mention any processor or device that causes a processor to store the computer program of claim 28 (e.g., creating a DVD that stores the computer program of claim 28). Therefore, claim 29 contains new matter and is rejected under 35 U.S.C. § 112(a).
Regarding claim 31, the specification does not provide sufficient written description support for the claim limitation “computer readable non-transitory storage medium storing a computer program which, when executed . . . , causes the at least one processor to store the computer program of claim 30” because the specification lacks details of manufacturing process or device for creating a non-transitory storage medium storing the computer program of claim 30. The specification discloses that memory is generally operable to store instructions, such as a computer program, software, an application, etc. (14:30-15:3). However, the specification does not mention any processor or device that causes a processor to store the computer program of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (US 2013/0040578 A1, “Khoshnevis”) in view of Li et al. (US 2020/0205085 A1, “Li”) and Ni et al. (US 2014/0086353 A1, “Ni”).
Regarding claims 1 and 24, Khoshnevis discloses a method implemented in a wireless device (a UE, see FIG. 11), comprising: 
determining configuration data representing a set of configurations (the UE receives a RRC signaling message 324 from an eNodeB, see FIG. 3 and ¶ 64; the RRC signaling message represents a set of configurations such as first CRS transmit power 326 and reference signal configurations 348, see FIG. 3); 
receiving at least one reference signal from a transmission point (the UE receives one or more reference signals from one or more transmission points, see FIG. 4-5 and ¶¶ 33, 65); 
c using the received one or more reference signals, see ¶¶ 65-66); and 
deriving an uplink power setting on the basis of the measured propagation-related quantity (the UE determines the uplink power allocation of multipoint reception using the path-loss parameter, see ¶ 80);
wherein the configuration is related to uplink power control (the UE determines the uplink power allocation of multipoint reception using the path-loss parameter, where the path-loss parameter is determined using information from the RRC signaling message 324, see ¶¶ 66, 80) and is specific to an uplink channel or signal (the UE determines the uplink power allocation for transmitting UCI on PUCCH or PUSCH, see ¶ 56).
However, Khoshnevis does not explicitly disclose wherein said receiving of at least one reference signal is performed in accordance with a configuration selected from the set.
Li discloses wherein said receiving of at least one reference signal is performed in accordance with a configuration selected from the set (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE to determine if the path loss 
However, Khoshnevis and Li do not explicitly disclose wherein the configuration is specific to a group of different uplink channels or signals.
Ni discloses the configuration is specific to a group of different uplink channels or signals (multiple groups of reference signals are distinguished in a same group of antenna ports, and each group of reference signals is called a configuration, see ¶ 32; moreover, each UE can be designated to receive different configurations so that UEs can use different reference signal configurations [i.e., a UE uses a configuration specific to a group of reference signals] to perform channel measurement, see ¶ 32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis and Li as taught by Ni, since the modification, as suggested in ¶ 32 of Ni, enables the wireless communication system to conform to the LTE standard, which defines the concept of reference signal configuration with multiple groups of reference signals being distinguished in a same group of antenna ports, and allow each UE to be independently configured with a group of antenna ports. 
Furthermore, regarding claim 24, Khoshnevis discloses a wireless device (a UE, see FIG. 11) comprising a receiver (receiver 1173, see FIG. 11), a transmitter (transmitter 1172, see FIG. 11), processing circuitry (processor 1154, see FIG. 11) and a memory storing instructions executable by the processing circuitry (memory 1174 storing instructions 1156a, see FIG. 11).
Regarding claim 2, Khoshnevis discloses wherein the set of configurations is specific to the uplink channel or signal or group thereof (the UE determines the uplink power allocation of 
Regarding claim 3, Khoshnevis discloses wherein the configuration data indicates a size of a set of reference signals in each configuration (reference signal configurations 348 includes time/frequency resource allocation 354, which inherently indicates the size of the resource allocated for the one or more reference signals, see FIG. 3 and ¶ 69).
Regarding claim 4, Khoshnevis discloses wherein the configuration data is received in semi-static signaling (the configuration/scheduling of the UCI transmission can be performed semi-statically via RRC signaling, see ¶ 56).
Regarding claim 5, Khoshnevis does not explicitly disclose receiving first control information indicating the selected configuration in the set of configurations.
Li discloses receiving first control information indicating the selected configuration in the set of configurations (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE to determine if the path loss change is caused by beam misalignment or by dynamic blocking and perform proper adjustment 
Regarding claim 6, Khoshnevis discloses wherein control information is specific for an uplink channel or signal or group thereof (the UE determines the uplink power allocation of multipoint reception using the path-loss parameter, where the path-loss parameter is determined using information from the RRC signaling message 324, see ¶¶ 66, 80; moreover, the UE determines the uplink power allocation for transmitting UCI on PUCCH or PUSCH, see ¶ 56).
However, Khoshnevis does not explicitly disclose the first control information.
Li discloses the first control information (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE to determine if the path loss change is caused by beam misalignment or by dynamic blocking and perform proper adjustment based on the determination, thereby performing more optimal adjustment (i.e., beam fine tuning or open loop power control) based on the actual cause of the path loss.
Regarding claim 7, Khoshnevis discloses wherein control information is received in dynamic signaling (the configuration/scheduling of the UCI transmission can be performed dynamically, see ¶ 56).
However, Khoshnevis does not explicitly disclose the first control information.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE to determine if the path loss change is caused by beam misalignment or by dynamic blocking and perform proper adjustment based on the determination, thereby performing more optimal adjustment (i.e., beam fine tuning or open loop power control) based on the actual cause of the path loss.
Regarding claim 8, Khoshnevis discloses wherein control information is received in semi-static signaling (the configuration/scheduling of the UCI transmission can be performed semi-statically via RRC signaling, see ¶ 56).
However, Khoshnevis does not explicitly disclose the first control information.
Li discloses the first control information (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE to determine if the path loss 
Regarding claim 9, Khoshnevis discloses receiving second control information, wherein the second control information is related to a same time or frequency position as another control information but is specific to a different uplink channel or signal or group thereof (the UE receives reference signal configurations 348 [i.e., one of them being second control information], where one reference signal configuration 348 is specific to a reference signal and another reference signal configuration 348 is specific to another reference signal, see ¶¶ 65, 69; moreover, multiple reference signals can be transmitted at around same time for path loss calculation, see ¶ 65).
However, Khoshnevis does not explicitly disclose the first control information.
Li discloses the first control information (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE to determine if the path loss change is caused by beam misalignment or by dynamic blocking and perform proper adjustment based on the determination, thereby performing more optimal adjustment (i.e., beam fine tuning or open loop power control) based on the actual cause of the path loss.
Regarding claim 10, Khoshnevis discloses wherein the channel or signal or group thereof is one or more of: physical uplink shared channel (PUSCH), physical uplink control channel (PUCCH), and/or sounding reference signal (SRS) (the UE determines the uplink power allocation for transmitting UCI on PUCCH or PUSCH, see ¶ 56).
Regarding claim 11, Khoshnevis discloses wherein the propagation-related quantity is one or more of: path loss relative to the transmission point; a path loss-related quantity (the UE measures path-loss parameter PLc using the received one or more reference signals, see ¶¶ 65-66).
Regarding claim 12, Khoshnevis discloses wherein the configuration is independently selectable from the set for each time segment or each frequency segment or each time-frequency tile (the configuration/scheduling of the UCI transmission can be performed dynamically, see ¶ 56).
Regarding claims 13 and 26, Khoshnevis discloses a method implemented in a transmission point (an eNodeB, see FIG. 12), comprising: 
transmitting configuration data representing a set of configurations (the eNodeB transmits a RRC signaling message 324 to a UE, see FIG. 3 and ¶ 64; the RRC signaling message represents a set of configurations such as first CRS transmit power 326 and reference signal configurations 348, see FIG. 3) related to uplink power control of a wireless device to be served by the transmission point (the UE determines the uplink power allocation of multipoint reception using the path-loss parameter, where the path-loss parameter is determined using information from the RRC signaling message 324, see ¶¶ 66, 80); and 
transmitting at least one reference signal (the eNodeB transmits one or more reference signals to the UE, see FIG. 4-5 and ¶¶ 33, 65).
wherein a configuration is selected from the set of configurations.
Li discloses wherein a configuration is selected from the set of configurations (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE to determine if the path loss change is caused by beam misalignment or by dynamic blocking and perform proper adjustment based on the determination, thereby performing more optimal adjustment (i.e., beam fine tuning or open loop power control) based on the actual cause of the path loss.
However, Khoshnevis and Li do not explicitly disclose the configuration is specific to a group of different uplink channels or signals.
Ni discloses the configuration is specific to a group of different uplink channels or signals (multiple groups of reference signals are distinguished in a same group of antenna ports, and each group of reference signals is called a configuration, see ¶ 32; moreover, each UE can be designated to receive different configurations so that UEs can use different reference signal configurations [i.e., a UE uses a configuration specific to a group of reference signals] to perform channel measurement, see ¶ 32).

Furthermore, regarding claim 26, Khoshnevis discloses a transmission point (an eNodeB, see FIG. 12) comprising a receiver (receiver 1284, see FIG. 12), a transmitter (transmitter 1282, see FIG. 12), processing circuitry (processor 1278, see FIG. 12) and a memory storing instructions executable by the processing circuitry (memory 1286 storing instructions 1279a, see FIG. 12).
Regarding claim 14, Khoshnevis discloses wherein the set of configurations is specific to the uplink channel or signal or group thereof (the UE determines the uplink power allocation of multipoint reception using the path-loss parameter, where the path-loss parameter is determined using information from the RRC signaling message 324, see ¶¶ 66, 80; moreover, the UE determines the uplink power allocation for transmitting UCI on PUCCH or PUSCH, see ¶ 56).
Regarding claim 15, Khoshnevis discloses wherein the configuration data indicates a size of a set of reference signals in each configuration (reference signal configurations 348 includes time/frequency resource allocation 354, which inherently indicates the size of the resource allocated for the one or more reference signals, see FIG. 3 and ¶ 69).
Regarding claim 16, Khoshnevis discloses wherein the configuration data is transmitted in semi-static signaling (the configuration/scheduling of the UCI transmission can be performed semi-statically via RRC signaling, see ¶ 56).
Regarding claim 17, Khoshnevis does not explicitly disclose transmitting first control information indicating a selected configuration in the set of configurations.
Li discloses transmitting first control information indicating a selected configuration in the set of configurations (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE, which is in communication with the eNodeB, to determine if the path loss change is caused by beam misalignment or by dynamic blocking and perform proper adjustment based on the determination, thereby performing more optimal adjustment (i.e., beam fine tuning or open loop power control) based on the actual cause of the path loss.
Regarding claim 18, Khoshnevis discloses wherein control information is specific for an uplink channel or signal or group thereof (the UE determines the uplink power allocation of multipoint reception using the path-loss parameter, where the path-loss parameter is determined using information from the RRC signaling message 324, see ¶¶ 66, 80; moreover, the UE determines the uplink power allocation for transmitting UCI on PUCCH or PUSCH, see ¶ 56).

Li discloses the first control information (a UE receives a set of RS configuration and a RS configuration indication, where the RS configuration indication includes information, such as activation for aperiodic, time duration, transmit power, QCL type, see steps 1-2 in FIG. 7 and ¶ 177; moreover, a RS configuration can be specific to a particular RS, which means receiving of a RS can be performed in accordance with a RS configuration for that specific RS, see ¶ 86).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khoshnevis as taught by Li, since the modification, as suggested in ¶¶ 158, 181 of Li, enables the UE, which is in communication with the eNodeB, to determine if the path loss change is caused by beam misalignment or by dynamic blocking and perform proper adjustment based on the determination, thereby performing more optimal adjustment (i.e., beam fine tuning or open loop power control) based on the actual cause of the path loss.
Regarding claim 25, Khoshnevis discloses wherein the wireless device is a user equipment (the UE, see FIG. 11).
Regarding claim 27, Khoshnevis discloses wherein the transmission point is a base station comprising a gNB (the eNodeB, see FIG. 12).
Regarding claim 28, Khoshnevis discloses a computer readable non-transitory storage medium storing a computer program (memory 1174 storing instructions 1156a, see FIG. 11) which, when executed on at least one processor, causes the at least one processor to perform the method of claim 1 (processor 1154, see FIG. 11).
Regarding claim 29, Khoshnevis discloses a computer readable non-transitory storage medium storing a computer program (memory 1174 storing instructions 1156a, see FIG. 11) which, when executed on at least one processor, causes the at least one processor to store the computer program of claim 28 (processor 1154, see FIG. 11).
Regarding claim 30, Khoshnevis discloses a computer readable non-transitory storage medium storing a computer program (memory 1286 storing instructions 1279a, see FIG. 12) which, when executed on at least one processor, causes the at least one processor to perform the method of claim 13 (processor 1278, see FIG. 12).
Regarding claim 31, Khoshnevis discloses a computer readable non-transitory storage medium storing a computer program (memory 1286 storing instructions 1279a, see FIG. 12) which, when executed on at least one processor, causes the at least one processor to store the computer program of claim 30 (processor 1278, see FIG. 12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474